Title: Colonel Henry Emanuel Lutterloh’s Instructions for Wagon Masters, 25–26 December 1777
From: Lutterloh, Henry Emanuel
To: Wagon Masters



Remarks
Dec. 25[–26] 1777

as soon as the Troops have delivered into my Stores all the Tents according to order. I would advise that all those Waggons which carried the Tents were to be delivered up, they could be employed in the Forraging & Commissary Genls Business: I wish also, That all the Colonels & Commanders of Regiments were ordered to See that all the Continentel pressed riding horses were to be delivered up to My department, as I am certain Several officers have by Some Means or other got horses & draw forrage which have no right to do So & which Multiplyes our Expences, Deliverys & Wants.
The Commissary Generals business in providing Provisions will not, nor it cannot be done regular and the Wants assertained, if not proper steps are taken, to prevent the drawing for More Men, as the Effective stand is, and other irregularitys in the deliverys abolished.
The Backery is now allmost upon a footing to deliver Bread for the whole Army, which may be done regularly every Three days: the Want of Flower has prevented hitherto.
As our Cavallery Recruits fast, Now Nothing but horses are Wanted to be able to oppose the Enemys strong Patrolls I would advise to have a day to luck over all private Pressed Teams, & to take the best horses by a fair Valluation. This would Supply quick Some Men.

H. E. Lutterloh

 

Remarks
Decbr 26 1777

To regulate the Brange of the Waggon Master General. his deputys—and the drivers properly. I must have them all in an other Regulation, to which is absolutely Necessary That
First  The Waggon Master Generall must take more care to Keep his Subalterns in better order, & that he often himselfs examines into the state & Situation of all his Continentel Teams, such is to be done

that he goes to the devisions, and has the Waggons & horses parated; and then punishes those which are found Neglectfull.
Secondly  The Waggon Masters and Conductors Must absolutly Keep close to their posts & go often to call the Waggoners over, & if any of them is Absent without a Waggon Mstr or Conductors leave he must be punished (by this many excesses and robberys will be prevented) The Waggon Mstr Conductors Must absolutely be ordered & Kept to See the horses well fed & cleaned. both Neglects at present increase our Wost Expences for lost & ruined horses.
Thirdly  The changing and engaging drivers for Such a short Time as has been done hitherto, is the Foundation of all Confusion & the ruin of the horses, Waggons & harnesses; it cannot be expected that a Common fellow who engages for a short Time should with Care, and proper love to See his Team in order: Many Articles are Said to be lost, when perhaps he stole & Sold them. This rightly Considered will prove the Certainty why our Continentel Teams are in such a shocking Condition & our Hors hospithals Crowted. to luck at a Privat Team, fet & Kept in same Service will convince every body, that it is only Neglect that ruins ours.
Forthly  To Keep in future the drivers to their duty, & execute the Service better. All drivers ought & must be properly inlisted for during the War (and I will Send out Inlisters for that purpose) and all there drivers ought to be regularly like the Soldiers be provited with Cloathing compleat, & they should have a Plate (as per marke) on their Breasts to show to which departement they belonged, So that every body may be able to find them out. And then every driver must be answerable for every Utensills delivered into his Care. by this Way only a proper order can be Kept.

H. E. Lutterloh


If Such Tickets are Made & deliverd out to the Several drivers afixed on their breasts by the Waggon Master—it will be an easy Way to See where the Man belongs to if he committs any disorder—besids the departement can be Kept better in order.

